969 P.2d 380 (1998)
328 Or. 15
Lyle McBROOM, Appellant,
v.
DEPARTMENT OF REVENUE, STATE OF OREGON, Respondent.
OTC 4075; SC S44722.
Supreme Court of Oregon.
Argued and Submitted November 10, 1998.
Decided November 27, 1998.
Lyle McBroom, appellant pro se, waived argument and filed the briefs.
Jerry Bronner, Assistant Attorney General, Salem, argued the cause for respondent. With him on the brief was Hardy Myers, Attorney General.
Before CARSON, Chief Justice, and GILLETTE, VAN HOOMISSEN, DURHAM, LEESON, and RIGGS, Justices.[**]
*381 PER CURIAM.
Taxpayer appeals from a judgment of the Oregon Tax Court that affirmed the Department of Revenue's assessment of personal income tax against taxpayer for the 1991 tax year. Taxpayer contends that the gain that he realized upon the exercise of a stock option given to him by his employer was not taxable in Oregon, because he no longer was an Oregon resident at the time he exercised the option.
This court has considered each of taxpayer's supporting legal arguments and concludes that none is well taken. An explanation of our reasons for affirming the Tax Court's decision unlikely would benefit the bench, bar, or public.
The judgment of the Tax Court is affirmed.
NOTES
[**]  Kulongoski, J., did not participate in the consideration or decision of this case.